Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 1 of 12




                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION


  WOOD MOUNTAIN FISH LLC,
                                                   CASE NO. 1:19-CV-22128-UU
                             Plaintiff,

       v.                                          MEMORANDUM OF POINTS
                                                   AND AUTHORITIES IN
  Mowi ASA (fka Marine Harvest ASA), Marine        SUPPORT OF MOTION FOR AN
  Harvest USA, LLC, Marine Harvest Canada,         ORDER APPOINTING WOLF
  Inc., Ducktrap River of Maine LLC, Grieg         HALDENSTEIN ADLER
  Seafood ASA, Grieg Seafood BC Ltd., Bremnes      FREEMAN & HERZ LLP AS
  Seashore AS, Ocean Quality AS, Ocean Quality     INTERIM CLASS COUNSEL
  North America Inc., Ocean Quality USA Inc.,
  Ocean Quality Premium Brands, Inc., SalMar
  ASA, Leroy Seafood Group ASA, Leroy
  Seafood USA Inc., and Scottish Sea Farms Ltd.,

                             Defendants.
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 2 of 12




                                                     TABLE OF CONTENTS

  I.       INTRODUCTION AND STATEMENT OF FACTS ........................................................... 1
  II.      ARGUMENT ......................................................................................................................... 2
        A. Wolf Haldenstein Has Already Done Considerable Work in Identifying and Investigating
           Indirect Purchaser Claims ...................................................................................................... 3

        B. Wolf Haldenstein Has Extensive Experience and Expertise in Handling the Types of
           Claims Asserted Here ............................................................................................................ 5

        C. Wolf Haldenstein Will Commit the Resources Necessary to Represent the Proposed Class 7

        D. Wolf Haldenstein is Uniquely Qualified to Serve as Interim Class Counsel in this Litigation
            7

  III.     CONCLUSION .................................................................................................................... 10




                                                                        i
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 3 of 12




  I.     INTRODUCTION AND STATEMENT OF FACTS

         Plaintiff Wood Mountain Fish LLC (“Movant”) hereby submits this memorandum of

  points and authorities in support of its motion for an order appointing Wolf Haldenstein Adler

  Freeman & Herz LLP (“Wolf Haldenstein”) interim class counsel (“Interim Class Counsel”) for

  the Indirect Purchaser Class (defined below) in the above captioned action (the “Action”).

         This Action is an indirect antitrust case that arises out of state law, representing an

  indirect plaintiffs (the “Indirect Purchaser Class”). 1 This Action arises out of the same subject

  matter as In re Farm-Raised Salmon and Salmon Products Litigation, a case filed on behalf of

  direct plaintiffs (the “Direct Purchaser Class”). 2 Movant respectfully submits that the Indirect

  Purchaser Class and Direct Purchaser Class cases are related in that both will be required to

  prove many of the same underlying facts. 3

         The Indirect Purchaser Class purchased the defendants’ farm-raised salmon or products

  derived therefrom. These purchases were not made directly from the defendants, Mowi ASA (fka

  Marine Harvest ASA), Marine Harvest USA, LLC, Marine Harvest Canada, Inc., Ducktrap River

  of Maine LLC, Grieg Seafood ASA, Grieg Seafood BC Ltd., Bremnes Seashore AS, Ocean

  Quality AS, Ocean Quality, North America Inc., Ocean Quality USA Inc., Ocean Quality
  1
    Currently, this Action is the only Indirect Purchaser Class action pending in this District.
  Another indirect purchaser case, Prime Steakhouse v. Mowi ASA et al, No. 2:19-cv-00207-JAW,
  has also been filed in the US District Court for the District of Maine.
  2
    On May 13, 2019, Judge Altonaga entered an Order consolidating under a Master File Docket
  two federal antitrust actions representing the Direct Purchaser Class, Euclid Fish Company v.
  MOWI ASA, et al., Case No. 19-21551-cv-Altonaga and Schneider’s Fish and Sea Food Corp. v.
  MOWI ASA, et al., Case No. 2019-cv-21652-Altonaga (via the “Consolidation Order”). In the
  Consolidation Order, the court directed the clerk to change the style in the civil docket of the
  Consolidated Action to “In re Farm-Raised Salmon and Salmon Products Antitrust Litigation,”
  19-21551-CIV-ALTONAGA (emphasis in original). Isquith Decl., ¶ 3, Ex. A.
  3
    For this reason, on May 30, 2019, Movant moved to transfer the Action to Judge Altonaga and
  have it coordinated with the related direct antitrust cases which Judge Altonaga consolidated
  under Master File Docket No. 19-21551-CIV-ALTONAGA. Isquith Decl., ¶ 3, Ex. B.
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 4 of 12




  Premium Brands, Inc., SalMar ASA, Leroy Seafood Group ASA, Leroy Seafood USA Inc., and

  Scottish Sea Farms Ltd. (collectively, the “Defendants”). Rather, these purchases were largely

  made from retailers and distributers (wholesellers). The Indirect Purchaser Class’ monetary

  claims therefore arise under state statutes that permit such these claims. The allegation of

  liability, as in the other cases, is that the Defendants conspired to raise, fix, stabilize or maintain

  prices in order to secure higher price levels for long-term contracts as well as restrict capacity

  within the market for the sale of salmon and products derived therefrom from at least July 1,

  2015 through the present (the “Class Period”). Movant has asserted claims in 21 states, plus the

  District of Columbia. While the theories of liability are similar to the Direct Purchaser Class

  cases, the Indirect Purchaser Class action is sufficiently different in its theory of injury and

  damages such that separate economic analysis is required along with separate motions for class

  certification and other key stages in the litigation.

          Rule 23(g)(3) authorizes the Court to appoint Interim Class Counsel to act on behalf of

  the putative class prior to class certification. For the Indirect Purchaser Class, the undersigned

  respectfully submits that Wolf Haldenstein, with support from distinguished firms and trial

  lawyers representing indirect plaintiffs in the case, a rich resume in antitrust class action work as

  well as in other complex litigation, and senior partner and trial attorney Fred T. Isquith, should

  be selected for that role. Movant thus seeks appointment of Wolf Haldenstein as Interim Class

  Counsel and Jayne A. Goldstein, of Shepherd Finkelman Miller & Shah (“SFMS”) as interim

  liaison counsel (“Interim Liason Counsel”) for the Indirect Purchaser Class.

  II.     ARGUMENT

          Wolf Haldenstein will fairly and adequately represent the interests of the Indirect

  Purchaser Class as Interim Class Counsel. Rule 23(g)(3) of the Federal Rules of Civil Procedure




                                                     2
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 5 of 12




  specifically authorizes the Court to “designate interim counsel to act on behalf of a putative class

  before determining whether to certify the action as a class action.” As the Committee Notes to

  the 2003 amendments to Rule 23(g) point out, designation of Interim Class Counsel is

  appropriate because:

         [I]t will usually be important for an attorney to take action to prepare for the certification
         decision. The amendment to Rule 23(c)(1) recognizes that some discovery is often
         necessary for that determination. It may also be important to make or respond to motions
         before certification . . . . Rule 23(g)(2)(A) authorizes the court to designate interim
         counsel to act on behalf of the putative class before the certification decision is made.

  Rule 23(g)(4) provides that the duty of appointed class counsel is to “fairly and adequately

  represent the interests of the class.” In considering the appointment of interim class counsel, Rule

  23(g)(1)(A) provides factors for the Court to apply:

          (i)    the work counsel has done in identifying or investigating potential claims in the
                 action;
         (ii)    counsel’s experience in handling class actions, other complex litigation, and the
                 types of claims asserted in the action;
         (iii)   counsel’s knowledge of the applicable law; and
         (iv)    the resources that counsel will commit to representing the class[.]

  Fed. R. Civ. P. 23(g)(1)(A). In addition, the Court “may consider any other matter pertinent to

  counsel’s ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P.

  23(g)(1)(B). As discussed below, Wolf Haldenstein satisfies the requirements for appointment as

  Interim Class Counsel and will represent the best interests of the Indirect Purchaser Class.

         A.      Wolf Haldenstein Has Already Done Considerable Work in Identifying and
                 Investigating Indirect Purchaser Claims

         Rule 23(g) requires that in considering a motion for appointment as Interim Class

  Counsel, the court should consider the work undertaken by that counsel in the case to date. See,

  e.g., Smith v. AON Corp., No. 04-C-6875, Slip op. at 2 (N.D. Ill. May 3, 2005) (appointing Wolf

  Haldenstein as interim class counsel, concluding that the firm had “committed considerable time




                                                   3
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 6 of 12




  and resources into investigating [the] claims”); Harrington v. City of Albuquerque, 222 F.R.D.

  505, 520 (D.N.M. 2004) (appointing class counsel who had “done significant work in [the]

  case”); In re Apple & AT&TM Antitrust Litig., No. 07-cv- 05152 JW, 2008 U.S. Dist. LEXIS

  120061, at *9-10 (N.D. Cal. Apr. 15, 2008) (noting that Wolf Haldenstein “has also already

  engaged an antitrust economist and invested significant time researching and investigating the

  potential claims involved in this case” and appointing Wolf Haldenstein as interim lead counsel

  for the consolidated action).

          Wolf Haldenstein, alone in this District, undertook to bring the Indirect Purchaser claims.

  The investigation done by Wolf Haldenstein began shortly after the news of European

  Commission investigative raids circulated in the media. The news alerted the world to the

  possibility of a claim. Crafting Indirect Purchaser Class claims for relief arising from the known

  facts of Defendants’ conduct, however, satisfies the first criteria under Rule 23(g) for selection as

  Interim Class Counsel. The undersigned now represent plaintiffs with claims in so-called Illinois

  Brick Repealer States for which a private action of this kind may be brought, i.e. those

  jurisdictions that allow a damages claim for anticompetitive activity and offer a private right of

  action under a procedure that does not practically bar it.

          Further, Wolf Haldenstein has engaged in the notification process necessary for several

  states, such as Maine and Massachusetts, which, have statutory requirements that plaintiffs,

  notify the potential defendants. Wolf Haldenstein has also notified the State Attorneys General of

  Nevada and New York which with several other states require notice to the state Attorney

  General, of actions asserting claims under its statutes outlawing anticompetitive conduct. Isquith

  Decl., ¶ 2.




                                                    4
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 7 of 12




         B.      Wolf Haldenstein Has Extensive Experience and Expertise in Handling the
                 Types of Claims Asserted Here

         Courts applying Rule 23(g) have placed great emphasis on proposed class counsel’s

  experience and knowledge of the applicable law. See, e.g., In re Luxottica Group, S.p.A.

  Securities Litigation, No. 01-cv-3285, 2004 U.S. Dist. LEXIS 21130, at *13 (E.D.N.Y. Oct. 22,

  2004) (selecting Wolf Haldenstein as lead class counsel based on the firm’s “experience and

  expertise.”) Wolf Haldenstein has significant expertise in the antitrust laws and within those in

  representing classes of indirect purchasers. Wolf Haldenstein currently serves as Co-Interim

  Class Counsel in In re Keurig K-Cup Indirect Purchaser Antitrust Litigation, 14-md-2542 (VSB)

  (S.D.N.Y.). Wolf Haldenstein also serves currently as sole Interim Class Counsel in In re

  Packaged Seafood Products Antitrust Litigation, 3:15-md-2670-JLS-MDD (S.D. Cal.). In both

  cases, Wolf Haldenstein has shepherded the Indirect Class claims through pleading motions and

  into fact discovery. In the Packaged Seafood matter, the Indirect Class has completed fact

  discovery and moved for class certification, and Wolf Haldenstein has litigated that motion

  through a three-day, live-witness hearing in January, 2019.

         More broadly, and as more fully demonstrated by its Firm resume (see Isquith Decl., ¶ 3,

  Ex. C), Wolf Haldenstein is a nationally recognized class action firm with extensive experience

  and expertise in antitrust, financial and other complex class litigation. Founded in 1888, Wolf

  Haldenstein has offices in Chicago, New York City, and San Diego.           Wolf Haldenstein’s

  antitrust practice is headed by Fred T. Isquith, who has more than 45 years of experience

  litigating complex class actions. He was co-lead counsel in the In re Dynamic Random Access

  Memory (DRAM) Antitrust Litigation, No. 02-MD-1486-PJH (N.D. Cal.), as well as In re Toys

  “R” Us Antitrust Litigation, No. 1:97-cv-5750-NG (E.D.N.Y.), and in the leadership in In re

  Relafen Antitrust Litigation, No. 01-12239-WGY (D. Mass.), and is the Firm’s primary



                                                  5
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 8 of 12




  supervising attorney in all of the Firm’s current antitrust cases. The highest-profile antitrust case

  of the 2018-19 Supreme Court term, Apple v. Pepper, No. 17-204, 587 U.S. _ (2019) was a

  victory for Wolf Haldenstein, as interim class counsel for a class of purchasers.

         Wolf Haldenstein has served as lead or co-lead counsel in numerous antitrust and other

  complex class actions in federal courts throughout the country. The firm was appointed in In re

  Dynamic Random Access Memory (DRAM) Antitrust Litigation, No. 4:02-md-1486-PJH (N.D.

  Cal.), which resulted in $320 million in settlements for the class. In approving the DRAM

  settlements, Judge Hamilton praised lead counsel for doing “an exceptionally good job in

  coordinating management and litigating the case” and achieving “exceptional results.” Isquith

  Decl., ¶ 3, Ex. D. Judge Hamilton also commented: “I’ve got cases that are a fraction of the size

  of this case that I spend a lot more time on just because counsel aren’t acting as cooperatively

  and professionally as you all have.” Id. Wolf Haldenstein also served as co-lead counsel and

  liaison counsel in In re Toys “R” Us Antitrust Litigation, 191 F.R.D. 347, 351 (E.D.N.Y. 2000),

  in which Judge Gerson noted: “Class counsel are highly skilled and experienced and can fairly

  and adequately represent the interests of the class.” 4

         The Firm’s qualifications to serve as class counsel have been recognized by the courts in

  other cases as well. In In re Aon ERISA Litigation (Smith v. AON), No. 1:04-C-6875 (N.D. Ill.

  May 3, 2005), for example, the court appointed Wolf Haldenstein interim class counsel, noting,


  4
   See also In re Apple, 2008 U.S. Dist. LEXIS 120061, at *9 (Wolf Haldenstein “has substantial
  experience with antitrust law, including antitrust class actions.”); In re Cree, Inc. Securities
  Litigation, 219 F.R.D. 369, 373 (M.D.N.C. 2003) (appointing class counsel in a securities case
  where firm had “extensive experience in representing institutional investors in securities actions
  throughout the country and . . . long been heavily engaged in securities and corporate litigation”);
  In re Terazosin Hydrochloride Antitrust Litigation, 220 F.R.D. 672, 702 (S.D. Fla. 2004) (“The
  consideration that the Court finds to be the most persuasive, however, relates to [proposed class
  counsel’s] experience in, and knowledge of, the applicable law in this field . . . [Proposed class
  counsel] has extensive experience in the antitrust and complex litigation fields.”).


                                                    6
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 9 of 12




  “Wolf meets [the Rule 23(g)] criteria . . . . Wolf is experienced in handling complex, large-scale

  class actions. Wolf’s Class Action Litigation Group consists of [] attorneys experienced in

  complex class action suits.” Isquith Decl., ¶ 3, Ex. C. See also In re Luxottica Group, 2004 U.S.

  Dist. LEXIS 21130, at *13 (“The court has no reason to doubt the experience and expertise of

  Wolf Haldenstein”); In re Comdisco Securities Litigation, 150 F. Supp. 2d 943, 951 (N.D. Ill.

  2001) (noting that Wolf Haldenstein’s credentials “are impeccable”).

         C.      Wolf Haldenstein Will Commit the Resources Necessary to Represent the
                 Proposed Class

         As required by Rule 23(g), courts have also considered the resources that will be

  committed to the litigation. LeBeau v. United States, 222 F.R.D. 613, 619 (D.S.D. 2004) (“In

  considering the resources that counsel will commit to represent the class, the Court may consider

  the staff, supplies and professional commitments of that attorney”) (citation omitted).

         To date, Wolf Haldenstein has already expended resources in investigating and

  identifying the claims asserted in this action and will continue to do so. Wolf Haldenstein is a

  large and successful law firm. Isquith Decl., ¶ 3, Ex. C. Wolf Haldenstein has both the ability

  and the willingness to expend the lawyer time and financial resources necessary to prosecute this

  litigation on behalf of the proposed class. In this case, the Defendants cannot hope to out-lawyer,

  out-work, or out-spend plaintiffs’ counsel.

         D.      Wolf Haldenstein is Uniquely Qualified to Serve as Interim Class Counsel in
                 this Litigation

         The parties to this litigation are located throughout the United States. Because this

  litigation is nationwide in scope, with potential witnesses and documents located throughout the

  United States, it makes sense to appoint as Interim Class Counsel a firm that has a nationwide

  presence and reputation. Wolf Haldenstein has offices in New York, Chicago, and San Diego




                                                   7
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 10 of 12




   and has litigated class actions in numerous fora. Wolf Haldenstein is therefore highly qualified to

   serve as Interim Class Counsel.

          Moreover, Wolf Haldenstein has a close relationship with proposed Interim Liason

   Counsel in this case, SFMS. As more broadly described by its firm resume (see Isquith Decl.,

   ¶ 3, Ex. E), SFMS’s and Jayne A. Goldstein’s vast antitrust litigation experience, including their

   unparalleled experience in litigating antitrust cases, will be a great resource to the leadership

   team. Ms. Goldstein has represented plaintiffs for more than 33 years, and has served as lead or

   co-lead counsel in antitrust, securities and consumer class actions. SFMS has more than 20

   attorneys and offices in six states, including the office located in Ft. Lauderdale, PA. SFMS’

   lawyers have successfully represented plaintiffs and defendants in major civil antitrust cases

   throughout the United States. They have extensive experience working with the Department of

   Justice, the Federal Trade Commission and various state attorneys general, as well as occasional

   matters involving international regulatory bodies such as the European Union.

          Wolf Haldenstein also has previously worked with and is supported by its co-counsel in

   this matter, Heidi M. Silton of Lockridge Grindal Nauen P.L.L.P., and Elizabeth C. Pritzker of

   Pritzker Levine LLP.

          For more than 20 years, Heidi M. Silton has represented plaintiffs in nationwide antitrust

   class actions. Ms. Silton has extensive experience in all aspects of multidistrict litigation and has

   significant experience representing end-payers in MDLs. See, e.g., In re Packaged Seafood

   Products Antitrust Litig., MDL No. 2670-JLS (S.D. Cal.) (antitrust class action alleging price-

   fixing in the packaged tuna industry). Ms. Silton currently serves as a member of the PSC in In

   re Generic Pharmaceuticals Pricing Antitrust Litigation, 16-md-2724. The vast majority of Ms.

   Silton’s litigation experience has been collaborative in nature. She, and her firm, as more broadly




                                                    8
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 11 of 12




   described by its firm resume, (see Isquith Decl., ¶ 3, Ex. F) are routinely appointed to leadership

   positions that require high levels of cooperation with other plaintiffs’ firms. 5

          Elizabeth Pritzker is a founding partner of Pritzker Levine LLP, a complex litigation and

   trial firm with offices in Oakland, California and New York, New York, more broadly described

   by its firm resume (see Isquith Decl., ¶ 3, Ex. G). For more than two decades, Ms. Pritzker has

   been appointed to a leadership role in notable antitrust class actions. 6 Ms. Pritzker and the

   Pritzker Levine firm have worked cooperatively, effectively and successfully with Wolf

   Haldenstein in prior antitrust cases, and are committed to providing the staff, experience, and


   5
      See, e.g., In re Monosodium Glutamate Antitrust Litig., MDL-001328 (D. Minn.) (co-lead
   counsel, conducted critical discovery and negotiated settlements that ultimately recovered $123
   million); In re Potash Antitrust Litig. (II), MDL No. 1996 (N.D. Ill.) (substantial discovery and
   settlement work); Precision Assocs., Inc. v. Panalpina World Transp. (Holding) Ltd., 1:08-cv-
   00042 (E.D.N.Y.) (one of four co-lead firms, resolving conspiracy claims against 68 defendants
   and recovering at least $406 million); In re Urethane Antitrust Litig., 04-MD-1616 (D. Kan.)
   (one of four co-lead firms, recovering $33 million for the class). She has extensive experience
   with class representatives’ data collection and review, including in depositions, has a wealth of
   experience in liability witness depositions, has worked with experts, briefed many discovery and
   dispositive motions, and has been involved in many settlement negotiations.
   6
      These positions include: (1) as Class Counsel, Il Fornaio (America) Corporation v. Lazzari
   Fuel Company, LLC et al., N.D. Cal. No. 3:13-cv-05197-WHA (N.D. Cal.) (antitrust class action
   alleging market allocation, price-fixing and other antitrust violations in the mesquite lump
   charcoal market); (2) as Additional Class Counsel, In Re NCAA Grant-In-Aid Cap Antitrust
   Litig., MDL No. 2541-CW (N.D. Cal.) (class action alleging that NCAA and its members
   illegally agreed to cap or depress the athletic grant-in-aid program in violation of federal antitrust
   laws); (3) as Liaison Counsel for Direct Purchasers, In re TFT-LCD (Flat Panel) Antitrust Litig.,
   MDL No. 1827-SI (N.D. Cal.) (antitrust class alleging price-fixing by manufacturers of LCD
   products and panels); as (4) Chair, Plaintiffs’ Steering Committee, In re: EpiPen (Epinephrine
   Injection, USP) Marketing, Sales Practices and Antitrust Litig., MDL No. 2785-DDC (D. Kan.)
   (multi-district class action alleging unlawful monopolization, deceptive trade practices, and
   antitrust violations in the marketing and sale of the EpiPen automatic injection device); and (5)
   as a Plaintiffs’ Steering Committee Member, In re Packaged Seafood Products Antitrust Litig.,
   MDL No. 2670-JLS (S.D. Cal.) (antitrust class action alleging price-fixing in the packaged tuna
   industry), In Re German Automotive Manufacturers Antitrust Litigation, MDL No. 2796-CRB
   (JSC) (N.D. Cal.) (antitrust class action alleging price fixing and other collusive conduct among
   major German automobile manufacturers), and In re Lithium Ion Rechargeable Batteries
   Antitrust Litigation, MDL No. 2420-YGR (N.D. Cal.) (antitrust class action involving price-
   fixing by manufacturers of lithium ion rechargeable batteries).


                                                     9
Case 1:19-cv-22128-RS Document 9-1 Entered on FLSD Docket 05/31/2019 Page 12 of 12




   resources necessary to assist in the prosecution of the case for the benefit of the Indirect

   Purchaser Class.

          Wolf Haldenstein clearly satisfies the criteria for appointment as Interim Class Counsel

   and will “fairly and adequately represent the interests of the class,” as required under Rule 23(g).

   III.   CONCLUSION

          For the foregoing reasons, Movant respectfully requests that the Court enter an order

   appointing Wolf Haldenstein Adler Freeman & Herz LLP as Interim Class Counsel and SFMS as

   Interim Liaison Counsel for the Indirect Purchaser Class.

   DATED: May 31, 2019

   SHEPHERD FINKELMAN MILLER &
   SHAH, LLP                                                    PRITZKER LEVINE LLP

   /s/ Jayne A. Goldstein__________________                     Elizabeth C. Pritzker
   Jayne A. Goldstein                                           180 Grand Avenue, Suite 1390
   1625 North Commerce Parkway, Suite 320                       Oakland, CA
   Fort Lauderdale, FL 33326                                    Tel: 415-692-0772
   Tel: 954-515-0123                                            Fax: 415-366-6110
   Fax: 866-300-7367                                            ecp@pritzkerlevine.com
   Email: jgoldstein@sfmslaw.com
                                                                VITA LAW OFFICES P.C.
   WOLF HALDENSTEIN ADLER
   FREEMAN & HERZ LLP                                           Richard J. Vita
                                                                100 State Street, Suite 900
   Fred Taylor Isquith                                          Boston, MA 02109
   Thomas H. Burt                                               Tel: 617-426-6566
   Veronica Bosco                                               Email: rjv@vitalaw.com
   270 Madison Avenue
   New York, New York 10016                                     LOCKRIDGE GRINDAL
   Tel: 212-545-4600                                            NAUEN P.L.L.P.
   Fax: 212-545-4653
   isquith@whafh.com                                            Heidi M. Silton
   burt@whafh.com                                               100 Washington Av. S., Suite 2200
   bosco@whafh.com                                              Minneapolis, MN 55401-2159
                                                                Tel: 612-596-4092
                                                                Fax: 612-339-098
                                                                Email: hmsilton@locklaw.com




                                                   10
